OPINION
BY THE COURT:
After further consideration of the claims of the defendants herein, we conclude that judgment should be entered for the appellees for their costs.
In making this determination we follow the case of Cooke, etc., v Donner, etc., (Kans. 110, A. L. R., 244) and the annotation thereto at page 250 and. cases therein cited. These authorities are definite and in accord in holding that agreements, such as the one upon which plaintiffs rely in this case, are against the spirit and purpose of the Home Owners Loan Act and should not be enforced. These cases were not brought to our attention when the matter was originally presented to us and reconsidered by us on the application of plaintiffs for rehearing.
It should be said m reaching our judgment that we are of the same opinion as heretofore, respecting the agreement upon which the plaintiffs have relied. We believe that the contract was made as asserted by them and it is only by force of the cases which we have heretofore cited that we have reached our conclusion.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.